 



Exhibit 10.6

(CAPTIAL GROUP COMMUNICATIONS LOGO) [c70133c7013301.gif]
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”), effective as of September 1, 2006 ,
is entered into by and between, International Stem Cell, Inc., (herein referred
to as the “Company”) and CAPITAL GROUP COMMUNICATIONS, INC., a California
corporation (herein referred to as the “Consultant”).
RECITALS
WHEREAS, Company is; and
WHEREAS, Company desires to engage the services of Consultant to represent the
company in investors’ communications and public relations with existing
shareholders, brokers, dealers and other investment professionals as to the
Company’s current and proposed activities, and to consult with management
concerning such Company activities;
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereto covenant and agree as
follows:

1)  
Term of Consultancy. Company hereby agrees to retain the Consultant to act in a
consulting capacity to the Company, and the Consultant hereby agrees to provide
services to the Company commencing once this contract has been executed and
ending 12 month thereafter.
  2)  
Duties of Consultant. The Consultant agrees that it will generally provide the
following specified consulting services:

  a)  
Assist the Company in raising capital through introductions. (It is understood
CGC is not an “investment banking” firm);
    b)  
Consult and assist the Company in developing and implementing appropriate plans
and means for presenting the Company and its business plans, strategy and
personnel to the financial community, establishing an image for the Company in
the financial community, and creating the foundation for subsequent financial
public relations efforts;
    c)  
Introduce the Company to the financial community;
    d)  
With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company’s plans, strategy and personnel, as they may
evolve during such period, and consult and assist the Company in communicating
appropriate information regarding such plans, strategy and personnel to the
financial community;
    e)  
Assist and consult the Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

 

1.



--------------------------------------------------------------------------------



 



  f)  
Upon the Company’s direction and approval, disseminate information regarding the
Company to shareholders, brokers, dealers, other investment community
professionals and the general investing public;
    g)  
Upon the Company’s approval, conduct meetings, in person or by telephone, with
brokers, dealers, analysts and other investment professionals to communicate
with them regarding the Company’s plans, goals and activities
    h)  
At the Company’s request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising the
Company of the public relations implications thereof; and,
    i)  
Work and contract with other consultants/ companies to perform additional
Investor Relations services
    j)  
Otherwise perform as the Company’s consultant to disseminate information and
relations with financial professionals and potential shareholders.

3)  
Allocation of Time and Energies. The Consultant hereby promises to perform and
discharge faithfully the responsibilities which may be assigned to the
Consultant from time to time by the officers and duly authorized representatives
of the Company in connection with the conduct of its financial and public
relations and communications activities, so long as such activities are in
compliance with applicable securities laws and regulations. Consultant and staff
shall diligently and thoroughly provide the consulting services required
hereunder. Although no specific hours-per-day requirement will be required,
Consultant and the Company agree that Consultant will perform the duties set
forth herein above in a diligent and professional manner. The parties
acknowledge and agree that a disproportionately large amount of the effort to be
expended and the costs to be incurred by the Consultant and the benefits to be
received by the Company are expected to occur within or shortly after the first
two months of the effectiveness of this Agreement. It is explicitly understood
that Consultant’s performance of its duties hereunder will in no way be measured
by the price of the Company’s common stock, nor the trading volume of the
Company’s common stock. It is also understood that the Company is entering into
this Agreement with Capital Group Communications, Inc. (“CGC”), a corporation
and not any individual member of CGC, as such, Consultant will not be deemed to
have breached this Agreement if any member, officer or director of CGC leaves
the firm or dies or becomes physically unable to perform any meaningful
activities during the term of the Agreement, provided the Consultant otherwise
performs its obligations under this Agreement.
  4)  
Remuneration. As full and complete compensation for services described in this
Agreement, the Company shall compensate CGC as follows:

  a)  
For undertaking this engagement and for other good and valuable consideration,
the Company agrees to issue and deliver to the Consultants a “Commencement
Bonus” payable in the form of 1,000,000 shares the Company’s Common Stock
(“Common Stock”). This Commencement Bonus shall be issued to the Consultant
immediately following execution of this Agreement and shall, when issued and
delivered to Consultant, be fully paid and non-assessable. The Company
understands and agrees that Consultant has foregone significant opportunities to
accept this engagement and that the Company derives substantial benefit from the
execution of this Agreement and the ability to announce its relationship with
Consultant. The shares of Common Stock issued as a Commencement Bonus,
therefore, constitute payment for Consultant’s agreement to consult to the

 

2.



--------------------------------------------------------------------------------



 



     
Company and are a nonrefundable, non-apportionable, and non-ratable retainer;
such shares of common stock are not a prepayment for future services. If the
Company decides to terminate this Agreement prior to end date for any reason
whatsoever, it is agreed and understood that Consultant will not be requested or
demanded by the Company to return any of the shares of Common Stock paid to it
as Commencement Bonus hereunder. Further, if and in the event the Company is
acquired in whole or in part, during the term of this agreement, it is agreed
and understood Consultant will not be requested or demanded by the Company to
return any of the shares of Common stock paid to it hereunder. It is further
agreed that if at any time during the term of this agreement, the Company or
substantially all of the Company’s assets are merged with or acquired by another
entity, or some other change occurs in the legal entity that constitutes the
Company, the Consultant shall retain and will not be requested by the Company to
return any of the shares. The Company further agrees that all shares issued to
Consultant hereunder shall carry “piggyback registration rights” whereby such
shares will be included in the next registration statement filed by the company
after the first registration other than a registration on Form S-8 with respect
to the Company’s Stock Option or Equity Participation Plan.

  b)  
With each transfer of shares of Common Stock to be issued pursuant to this
Agreement (collectively, the “Shares”), Company shall cause to be issued a
certificate representing the Common Stock and a written opinion of counsel for
the Company stating that said shares are validly issued, fully paid and
non-assessable and that the issuance and eventual transfer of them to Consultant
has been duly authorized by the Company. Company warrants that all Shares issued
to Consultant pursuant to this Agreement shall have been validly issued, fully
paid and non-assessable and that the issuance and any transfer of them to
Consultant shall have been duly authorized by the Company’s board of directors.
    c)  
Consultant acknowledges that the shares of Common Stock to be issued pursuant to
this Agreement (collectively, the “Shares”) have not been registered under the
Securities Act of 1933, and accordingly are “restricted securities” within the
meaning of Rule 144 of the Act. As such, the Shares may not be resold or
transferred unless the Company has received an opinion of counsel reasonably
satisfactory to the Company that such resale or transfer is exempt from the
registration requirements of that Act.
    d)  
In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:

  i)  
Consultant acknowledges that the Consultant has been afforded the opportunity to
ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested.
    ii)  
Consultant has had experience in investments in restricted and publicly traded
securities, and Consultant has had experience in investments in speculative
securities and other investments which involve the risk of loss of investment.
Consultant acknowledges that an investment in the Shares is speculative and
involves the risk of loss. Consultant has the requisite knowledge to assess the
relative merits and a of this investment without the necessity of relying upon
other advisors, and Consultant can afford the risk of loss of his entire
investment in the Shares.

 

3.



--------------------------------------------------------------------------------



 



5)  
Financing “Finder’s Fee”. It is understood that in the event Consultant
introduces Company, or its nominees, to a lender or equity purchaser, not
already having a preexisting relationship with the Company, with whom Company,
or its nominees, ultimately finances or causes the completion of such financing,
Company agrees to compensate Consultant for such services with a “finder’s fee”
in the amount of 5.0% of total gross funding provided by such lender or equity
purchaser, such fee to be payable in cash. This 5.0% will be in addition to any
fees payable by Company to any other intermediary, if any, which shall be the
subject of separate agreements, negotiated between Company and such other
intermediary. It is also understood that in the event Consultant introduces
Company, or its nominees, to an acquisition candidate not already having a
preexisting relationship with the Company, which Company, or its nominees,
ultimately acquires or causes the completion of such acquisition, Company agrees
to compensate Consultant for such services with a “finder’s fee” in the amount
of 5% of total gross consideration provided by such acquisition, such fee to be
payable in cash. This 5% will be in addition to any fees payable by Company to
any other intermediary. It is specifically understood that Consultant is not and
does not hold itself out be a Broker/Dealer, but is rather merely a “Finder” in
reference to the Company procuring financing sources and acquisition candidates.
Any obligation to pay a “Finder’s Fee” hereunder shall survive the merging,
acquisition, or other change in the form of entity of the Company and to the
extent it remains unfulfilled shall be assigned and transferred to any successor
to the Company.

  a)  
It is further understood that Company, and not Consultant, is responsible to
perform any and all due diligence on such lender, equity purchaser or
acquisition candidate introduced to it by Consultant under this Agreement, prior
to Company receiving funds or closing on any acquisition. However, Consultant
will not introduce any parties to Company about which Consultant has any prior
knowledge of questionable, unethical or illicit activities.
    b)  
Company agrees that said compensation to Consultant shall be paid in full at the
time said financing or acquisition is closed, such compensation to be
transferred by Company to Consultant within seven (7) business days of the
execution of the financing of acquisition closing document. Payment of said
compensation, shall be a condition precedent to the closing of such financing or
acquisition, and Company shall execute any and all documents necessary to effect
said compensation.
    c)  
As further consideration to Consultant, Company, or its nominees, agrees to pay
with respect to any financing or acquisition candidate provided directly or
indirectly to the Company by any lender or equity purchaser covered by this
Section 5 during the period of one year from the close of the term of this
Agreement, a fee to Consultant equal to that outlined in Section 5 herein;
provided, however, that this subsection shall not restrict the Company from
hiring an investment banker or broker to obtain financing for the Company, and
no fee shall be payable if such banker or broker should independently obtain
financing from a financing source previously introduced by Consultant.

 

4.



--------------------------------------------------------------------------------



 



  d)  
Consultant will notify Company of introductions it makes for potential sources
of financing or acquisitions in a timely manner (within approximately 3 days of
introduction) via facsimile memo. If Company has a preexisting relationship with
such nominee and believes such party should be excluded from this Agreement,
then Company will notify Consultant immediately within twenty-four (24) hours of
Consultant’s facsimile to Company of such circumstance via facsimile memo. To
avoid inadvertent interference with the Company’s own joint venture development
efforts, Consultant will not contact any pharmaceutical companies, cell biology
companies or other companies in the Company’s market arena without prior
approval by the Company.

6)  
Non-Assignability of Services. Consultant’s services under this contract are
offered to Company only and may not be assigned by Company to any entity with
which Company merges or which acquires the Company or substantially all of its
assets. In the event of such merger or acquisition, all compensation to
Consultant herein under the schedules set forth herein shall remain due and
payable, and any compensation received by the Consultant may be retained in the
entirety by Consultant, all without any reduction or pro-rating and shall be
considered and remain fully paid and non-assessable. Notwithstanding the
non-assignability of Consultant’s services, Company shall assure that in the
event of any merger, acquisition, or similar change of form of entity, that its
successor entity shall agree to complete all obligations to Consultant,
including the provision and transfer of all compensation herein, and the
preservation of the value thereof consistent with the rights granted to
Consultant by the Company herein, and to Shareholders.
  7)  
Expenses. Consultant agrees to pay for all its expenses (phone, mailing, labor,
etc.), other than extraordinary items (travel required by/or specifically
requested by the Company, luncheons or dinners to large groups of investment
professionals, mass faxing to a sizable percentage of the Company’s
constituents, investor conference calls, print advertisements in publications,
etc.) approved by the Company prior to its incurring an obligation for
reimbursement.
  8)  
Indemnification. The Company warrants and represents that all oral
communications, written documents or materials furnished to Consultant by the
Company with respect to financial affairs, operations, profitability and
strategic planning of the Company are accurate and Consultant may rely upon the
accuracy thereof without independent investigation. The Company will protect,
indemnify and hold harmless Consultant against any claims or litigation
including any damages, liability, cost and reasonable attorney’s fees as
incurred with respect thereto resulting from Consultant’s communication or
dissemination of any said information, documents or materials.
  9)  
Representations. Consultant represents that it is not required to maintain any
licenses and registrations under federal or any state regulations necessary to
perform the services set forth herein. Consultant acknowledges that, to the best
of its knowledge, the performance of the services set forth under this Agreement
will not violate any rule or provision of any regulatory agency having
jurisdiction over Consultant. Consultant acknowledges that, to the best of its
knowledge, Consultant and its officers and directors are not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws. Consultant further acknowledges that it is not a securities
Broker Dealer or a registered investment advisor. Company acknowledges that, to
the best of its knowledge, that it has not violated any rule or provision of any
regulatory agency having jurisdiction over the Company. Company acknowledges
that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.

 

5.



--------------------------------------------------------------------------------



 



10)  
Legal Representation. The Company acknowledges that it has been represented by
independent legal counsel in the preparation of this Agreement. Consultant
represents that it has consulted with independent legal counsel and/or tax,
financial and business advisors, to the extent the Consultant deemed necessary.
  11)  
Status as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as an employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided hereinabove is a gross amount of
consideration and that the Company will not withhold from such consideration any
amounts as to income taxes, social security payments or any other payroll taxes.
All such income taxes and other such payment shall be made or provided for by
Consultant and the Company shall have no responsibility or duties regarding such
matters. Neither the Company nor the Consultant possesses the authority to bind
each other in any agreements without the express written consent of the entity
to be bound.
  12)  
Attorney’s Fee. If any legal action or any arbitration or other proceeding is
brought for the enforcement or interpretation of this Agreement, or because of
an alleged dispute, breach, default or misrepresentation in connection with or
related to this Agreement, the successful or prevailing party shall be entitled
to recover reasonable attorneys’ fees and other costs in connection with that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
  13)  
Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.
  14)  
Choice of Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of California.
The parties agree that San Francisco County, CA. will be the venue of any
dispute and will have jurisdiction over all parties.
  15)  
Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Agreement, shall be settled by binding arbitration in
California, in accordance with the applicable rules of JAMS Endispute, San
Francisco, California, and judgment on the award rendered by the arbitrator(s)
shall be binding on the parties and may be entered in any court having
jurisdiction as provided by Paragraph 14 herein. The provisions of Title 9 of
Part 3 of the California Code of Civil Procedure, including section 1283.05, and
successor statutes, permitting expanded discovery proceedings shall be
applicable to all disputes that are arbitrated under this paragraph.
  16)  
Complete Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.

 

6.



--------------------------------------------------------------------------------



 



AGREED TO:

          “Company”   International Stem Cell,
 
       
Date:
  By:   /S/ KENNETH C. ALDRICH
 
       
 
      Kenneth C. Aldrich, Chairman
 
        “Consultant”   CAPITAL GROUP COMMUNICATIONS, INC.
 
       
Date:
  By:   /S/ DEVIN BOSCH
 
       
 
      Devin Bosch, President

 

7.